t c memo united_states tax_court jonathan b geftman petitioner v commissioner of internal revenue respondent docket no filed date d's will formed trusts trust a_trust b and trust c p was the sole beneficiary of trust c trust c distributed dollar_figure to p during his taxable_year trust c's distributable_net_income consisted of taxable_income and tax-exempt_income held p's gross_income includes a portion of the distribution based on the ratio between the taxable items and the nontaxable items making up trust c's distributable_net_income held further p is liable for the addition_to_tax under sec_6651 i r c held further p is liable for the addition to tax under sec_6654 i r c steven m kwartin martin j nash michael b axman and william j palmer for petitioner stephen r doroghazi and kenneth a hochman for respondent memorandum findings_of_fact and opinion laro judge jonathan b geftman petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax a dollar_figure addition thereto under sec_6651 and a dollar_figure addition thereto under sec_6654 we must decide whether amounts paid to petitioner as sole beneficiary of a_trust are includable in his gross_income we hold that a portion of the amounts is whether petitioner is liable for an addition_to_tax under sec_6651 we hold that he is whether petitioner is liable for an addition_to_tax under sec_6654 we hold that he is respondent also determined that petitioner was liable for additions to tax under sec_6653 and but these additions have been conceded by respondent petitioner initially disputed only the additions to tax and not the deficiency in tax later in his amended petition petitioner contested the deficiency as well as the additions to tax unless otherwise indicated section references are to the internal_revenue_code applicable to the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and the exhibits attached thereto are incorporated herein by this reference raymond geftman decedent petitioner's father died on date he resided in fort lauderdale florida at the time of his death petitioner resided in gladwyne pennsylvania when he filed his petition he became years old during three testamentary trusts were established pursuant to decedent's last will and testament will trust a_trust b and trust c trust a was funded with percent of decedent's residuary_estate trust b and trust c were each funded with percent of decedent's residuary_estate the estate trusts and petitioner all had different taxable years the estate had a fiscal_year ending march each of the trusts had a fiscal_year ending february and petitioner was on the calendar_year pursuant to the will five individuals appointed as co-personal representatives of the estate were also appointed as cotrustees of the testamentary trusts in addition to those five individuals the will appointed continued petitioner is the sole beneficiary of trust c the trust c instrument provides a schedule for the payment of the trust's principal based on petitioner's age however the trustees could invade the income or principal for petitioner under the following circumstances during the term of this trust the trustees shall invade the current income or principal hereof for the petitioner's health support maintenance and education including but not limited to tuition books room and board while the petitioner is attending an institution of higher learning the trustees shall also invade the current income or continued edith kermer the income_beneficiary of trust b as an additional cotrustee for trust b only the will also appointed petitioner as an additional cotrustee of trust a_trust b and trust c upon his reaching the age of the trust c instrument provides twenty percent of the principal of this trust based upon the then current market_value of the same shall be distributed to the petitioner upon his successful completion of any state bar examination for the admission to the practice of law the trust c instrument further provides that any remaining principal of trust c shall be distributed to petitioner as follows b c d e f g one-sixth thereof upon attaining the age of thirty years one-fifth of the remaining balance upon attaining the age of thirty-two years of age one-fourth of the remaining balance upon attaining the age of thirty-four years of age one-third of the remaining balance upon attaining the age of thirty-six years of age one-half of the remaining balance upon attaining the age of thirty-eight years of age the entire remaining balance thereof upon attaining the age of forty years of age principal of this trust as reasonably needed to assist the petitioner in starting and operating any lawful profession or business which in the reasonable opinion of the trustees will be a profitable venture of the petitioner the will further stated that it is to be understood by my personal_representatives and trustees that the primary purpose to be considered throughout this last will and testament and in connection with any ambiguities or questions which may arise under any of its terms is to provide for the benefit of my son jonathan b geftman no action should be taken by my personal representative and trustees which would unreasonably detract from my son's ability to receive the maximum income and principal to which he is entitled under the terms of this last will and testament in date the personal_representatives transferred approximately dollar_figure million of tax-free municipal_bonds to brokerage accounts at e f hutton and paine webber titled in the names of the trusts the trusts earned dollar_figure of nontaxable interest on these funds during their taxable_year ended date from date through date the trustees borrowed funds on margin from the same brokerage accounts and transferred the funds to the estate utilizing the municipal_bonds as collateral the total borrowing on margin as of date was dollar_figure the trusts lent all of the funds received from this borrowing on margin to the estate or corporations owned by the all beneficiaries under trust a_trust b and trust c provided consents authorizing this transfer of municipal_bonds since petitioner was a minor at the time of the transfer his mother executed a consent on his behalf estate although there were no repayment schedules no fixed maturity dates and no notes with respect to the debts the debts were mentioned in a memorandum and in the trusts' journal entries the date memorandum of combined meeting of the personal_representatives and board_of directors of the corporations owned by the estate stated that the actions necessary to pay or transfer estate assets needed for the settlement was also ratified however there was lengthy discussion on the issue as to the ratification of the borrowing from the stockbroker by using trust assets as collateral as opposed to the sale of estate assets to pay the sums due for settlement the action which had been taken to borrow was ratified further the trusts' journal indicates that mortgages were transferred to satisfy the estate's partial debt settlement the interest due on the margin accounts was solely the legal_obligation of the trusts the trusts would pay the margin interest to e f hutton and the estate would pay the trusts equal amounts as interest on their loans to the estate the e f hutton statements for april through date reflect handwritten notations indicating the estate's portion of the margin interest incurred by the trusts they also reflect deposits the subsequent months which correspond directly to the handwritten notations as shown in the following table handwritten notations indicating estate interest deposits to the e f hutton account dollar_figure --- date total big_number big_number big_number --- big_number dollar_figure big_number big_number big_number big_number any payment of interest to the trusts by the estate resulted in a wash transaction whereby for each dollar that the trusts owed in margin interest to e f hutton they received exactly dollar_figure from the estate the estate transferred these funds to corporations controlled by the estate the corporations used the funds borrowed from the trusts to develop condominiums after the corporations developed the condominiums the corporations sold them and held their first mortgages the estate formed berkley mortgage corp berkley as a nominee corporation to hold title in the mortgages and service the mortgage payments on these instruments at all times the estate owned all interests in berkley berkley serviced mortgages accepted payments for mortgages and accounted for the money to the beneficiaries of the trusts berkley segregated mortgages on its books indicating ownership of particular mortgages by the estate or the trusts the trusts owned mortgages in la playa and blue grass developments during the trusts' fiscal_year ended date all mortgages on condominiums in the la playa and blue grass developments were taken in the name of berkley as mortgagee berkley transferred mortgages on the properties to the trusts the trusts' journal entries for the fiscal_year ended date reflect a dollar_figure entry for the la playa condominium mortgages and a dollar_figure accrued mortgage receivable for the mortgages through date the journal indicates that these mortgages were transferred from the estate to the trusts as a partial debt settlement all transfers of mortgages were accomplished by book entries on the records of berkley berkley made intermittent transfers of funds to the trusts berkley made the following transfers to the trusts during the fiscal_year ended date date date date date date date date total dollar_figure big_number big_number big_number big_number big_number big_number big_number berkley's transfers of funds to the trusts were noted in the trusts' ledger under the berkley mortgage corporation account the estate had no distributable_net_income dni in its fiscal years ended date and for its fiscal_year ended date the estate's form_1041 u s fiduciary income_tax return reported negative total income of dollar_figure trust c reported dni of dollar_figure on its form_1041 for its taxable_year ending date during trust c distributed dollar_figure to petitioner and dollar_figure remained in a brokerage account in petitioner's name on date petitioner did not file a federal_income_tax return for his taxable_year respondent determined that all dollar_figure of petitioner's distribution was includable in his gross_income respondent's determination is based on an indirect method a income_tax on distribution to petitioner opinion the primary issues we must decide are whether and to what extent trust c's distribution of dollar_figure to petitioner during is includable in his gross_income for that year respondent determined that the whole of the distribution was includable in gross_income because trust c had sufficient dni for its taxable_year ended date as indicated on its schedule_k-1 beneficiary's share of income deductions credits etc respondent's determination is presumed correct and the burden is on petitioner to disprove her determination rule a 290_us_111 85_f2d_598 3d cir affg 29_bta_196 petitioner contends that trust c's distribution to him is not includable in his gross_income because trust c the parties have not explained respondent's indirect method the record indicates that respondent treated all of the checks distributed to petitioner as taxable to him petitioner alleges that the burden is on respondent because respondent's reliance upon the schedule_k-1 is arbitrary and erroneous we disagree the burden_of_proof is on petitioner did not have dni for its taxable_year ended date we conclude that the trust did have dni for that year and that a portion of the distribution is includable in petitioner's gross_income based on the ratio between the taxable and nontaxable items making up the trust's dni for tax purposes trusts are in certain circumstances treated as conduits whose distributable income is taxable to the beneficiaries see 764_f2d_88 2d cir 738_f2d_67 2d cir affg 81_tc_260 see also united cal bank v 439_us_180 291_us_35 34_bta_951 affd 90_f2d_433 2d cir income distributed by a_trust to a beneficiary is includable in the latter's gross_income as provided in subchapter_j of the internal_revenue_code sec_61 sec_652 sec_662 see also rogers v commissioner tcmemo_1980_495 in the case of a so-called complex_trust such as trust c the amount includable in the beneficiary's income is limited by the trust's dni sec_662 this income is includable in the taxable_year of the beneficiary within which the taxable_year of the trust ends sec_662 the dni of an estate_or_trust limits the amount on which beneficiaries can be taxed under sec_662 dni is an artificial concept which ensures that trust beneficiaries are not taxed on more than the trust's actual net_income estate of petschek v commissioner supra pincite the internal_revenue_code defines dni as the taxable_income of the estate_or_trust modified for deductions for distributions deductions for personal exemptions capital_gains_and_losses extraordinary dividends and taxable stock_dividends tax-exempt_interest and income of foreign trusts sec_643 dni includes tax-exempt_interest under sec_103 reduced by any amounts which would be deductible in respect of disbursements allocable to such interest but for the provisions of sec_265 relating to disallowance of certain deductions sec_643 it is usually not calculated until the end of the taxable_year see estate of petschek v commissioner supra pincite where the trust distributes an amount greater than its dni each beneficiary includes in his or her gross_income only an amount equivalent to his proportionate share of such the regulations describe the effects of dni as follows it limits the deductions allowable to estates and trusts for amounts paid credited or required to be distributed to beneficiaries and is used to determine how much of an amount_paid credited or required to be distributed to a beneficiary will be includable in his gross_income it is also used to determine the character of distributions to the beneficiaries sec_1_643_a_-0 income_tax regs distributable_net_income sec_1_652_a_-2 income_tax regs if a beneficiary has gross_income under subchapter_j the character of the income to the beneficiary is the same as the character would be in the hands of the trust sec_1_662_b_-1 income_tax regs under the character rule when a_trust earns income from various sources the income is treated as consisting of the same proportion of each class of items entering into the computation of distributable_net_income as the total of each class bears to the total distributable_net_income of the estate_or_trust unless the terms of the governing instruments specifically allocate different classes of income to different beneficiaries id thus to determine whether petitioner is subject_to income_tax on his receipt of the dollar_figure distribution we must first determine whether trust c had dni for its taxable_year ended date if trust c had dni equal to or greater than dollar_figure for its taxable_year ended date then petitioner must include a percentage of the dollar_figure distribution in his gross_income equal to the proportion of trust c's dni that consists of taxable items respondent determined that the trusts earned_income from three sources during the years in question interest on municipal_bonds interest on the loans from the trusts to the estate and interest on the la playa and blue grass mortgages petitioner contests respondent's determination he alleges that trust c did not have sufficient dni for the year in issue since respondent concedes that the trusts earned dollar_figure of interest on municipal_bonds received from the estate we conclude that trust c earned dollar_figure of nontaxable interest_income percent of the total municipal_bond interest for the reasons stated below we find that trust c had dni of dollar_figure from interest on municipal_bonds dollar_figure from interest on the loans from the trusts to the estate and dollar_figure mortgage interest_income since dollar_figure or percent of trust c's total dni of dollar_figure consists of taxable ie nonexempt_income under the characterization rule petitioner should include only dollar_figure in his gross_income percent of the dollar_figure distribution interest on loans between the estate and the trusts respondent determined that the trusts earned dollar_figure in interest on loans from the trusts to the estate petitioner argues that the trusts did not earn interest on any loan from the trusts to the estate because the estate and the trusts did not have a valid debtor creditor relationship petitioner further argues that even if there was a valid debt trust c had no dni because the estate did not have dni for the fiscal_year in issue to distribute to trust c we agree with respondent a transfer of money will be characterized as a loan for federal_income_tax purposes where at the time the funds were transferred there was an unconditional intention on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure payment 88_tc_604 affd 855_f2d_855 8th cir see also 52_tc_255 affd 422_f2d_198 5th cir 36_tc_395 often there is no direct evidence of a taxpayer's intention courts have focused on the following objective factors to determine whether a bona_fide loan exists the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date treatment of the funds on the corporation's books and whether repayments were made haag v commissioner supra pincite n see 532_f2d_1204 8th cir in re indian lakes est inc 448_f2d_574 5th cir haber v commissioner supra pincite slear v commissioner tcmemo_1987_395 baird v commissioner tcmemo_1982_220 astleford v commissioner tcmemo_1974_184 affd per curiam 516_f2d_1394 8th cir this is a factual issue to be decided upon all the facts and circumstances in each case see 322_f2d_956 9th cir affg tcmemo_1962_6 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the above factors are not exclusive and no one factor is determinative see kelley co v commissioner 326_us_521 61_tc_367 29_tc_1193 affd 271_f2d_267 5th cir georgiou v commissioner tcmemo_1995_546 233_fsupp_600 d md affd 347_f2d_117 4th cir the factors are simply objective criteria helpful to the court in analyzing all of the relevant facts and circumstances petitioners bear the burden of proving that a bona_fide debt was created rule a 290_us_111 we will examine the four criteria in turn a existence of a debt_instrument a debt_instrument is defined as a written unconditional promise to pay on demand or on a specified date a sum certain at a fixed rate of interest united_states v uneco inc supra pincite the parties have stipulated that there are no promissory notes reflecting any debt due from the estate to the trusts a valid loan may exist even where there is no formal debt_instrument 497_f2d_862 3d cir affg tcmemo_1972_238 74_tc_60 371_f2d_842 formal documentation is not controlling litton bus sys inc v commissioner supra pincite this is especially true in the case of related parties american processing sales co v united_states supra litton bus sys inc v commissioner supra pincite although we do not find that the parties created a formal debt_instrument we do find that the parties have evidenced an objective expression of their intent to create a debt see litton bus sys inc v commissioner supra pincite the absence of formal notes does not preclude the court from treating other written documentation as evidence of a bona_fide debt baird v commissioner supra pincite see 398_f2d_694 3d cir in litton bus sys inc v commissioner supra the court found that a board_of directors' resolution directing that an advance account be established as a debt obligation was sufficient to indicate indebtedness between related parties the memorandum contained statements reflecting borrowing from the stockbroker by using trust assets as collateral and was followed by a transfer of the borrowed funds from the trusts to the estate the journal entries indicate the transfers of mortgages from the estate to the trusts in partial debt settlement we find that these writings show the presence of a valid debt and may be considered jointly to be objective evidence_of_indebtedness b security_interest payments or fixed repayment date the parties have stipulated that there was no repayment schedule and no fixed maturity_date with respect to the debt nor is there evidence of any security for the debt or of any provision for interest on the debt however the lack of these debt characteristics is not determinative lack of formality may not necessarily negate the presence of a loan when related parties transfer funds see donisi v commissioner tcmemo_1967_62 affd 405_f2d_481 6th cir even if interest is not paid on a debt a bona_fide debt may exist joseph lupowitz sons inc v commissioner supra pincite gilbert v commissioner supra 21_tc_785 c treatment on the trusts' books the trusts did not treat the dollar_figure as interest payments on their books this lack of treatment on the trusts' books is not conclusive when the same persons occupy both sides of the bargaining table form does not necessarily correspond to the intrinsic economic nature of the transaction for the parties may mold it at their will with no countervailing pull fin hay realty co v united_states supra pincite d repayments on the loans the estate made dollar_figure of payments of interest on the loans by paying a portion of the margin interest charged on the trusts' loan from e f hutton the handwritten notations on the e f hutton statements for april through date indicate that the estate owed interest of a specified amount the notations correspond directly to the deposits made by the trusts to the account of e f hutton the similarity between notations and deposits verifies that the estate paid to the trusts interest on loans from the trusts to the estate the trusts did not earn interest_income on the municipal_bonds or mortgages sufficient to make the dollar_figure of payments to e f hutton during thus the deposits made to e f hutton could not have been made unless the estate had transferred funds to the trusts petitioner has not offered any contrary explanation to meet his burden accordingly we find that the estate transferred dollar_figure in interest to the trusts since we find that there were bona_fide debts between the estate_and_trusts and that the estate paid dollar_figure in interest on these debts trust c had interest_income for its fiscal_year ended date in the amount of dollar_figure percent of dollar_figure notwithstanding the fact that the estate lacks dni for the subject taxable_year trust c must include this amount in its dni for its taxable_year since the estate paid interest to trust c in the latter's capacity as a creditor rather than beneficiary of the estate see 104_tc_1 interest on mortgages income derived from property is generally included in the gross_income of the owner of the property 311_us_112 300_us_5 the owner of property is the one who will reap the benefits of ownership and bear the risks of ownership during the period at issue 46_tc_363 taxation is more concerned with a taxpayer's actual control_over the property than with title over the property 435_us_561 281_us_376 towlinsky v commissioner 86_tc_1009 respondent determined that the trusts earned dollar_figure from mortgages which were serviced by berkley petitioner argues that the trusts did not earn income from the mortgages because the mortgages were titled in the name of berkley we agree with respondent we hold that the trusts owned the mortgages at issue because berkley transferred the mortgages to the trusts as part of a partial debts settlement of the debts owed by the estate to the trusts berkley serviced the mortgages on the condominium developments all mortgage payments from the la playa and blue grass developments were made to berkley each month berkley would collect all mortgage payments from the mortgagors then berkley would prepare a schedule showing the mortgage number the total_payment and the principal and interest for each mortgage the trusts clearly owned the la playa and blue grass mortgages during the fiscal_year ended date on its books berkley indicated that the trusts owned the la playa and blue grass developments a berkley work paper reflects a journal entry under the heading trust a b c february close indicating dollar_figure interest on la playa and dollar_figure interest on blue grass for a total of dollar_figure during the fiscal_year ended date additionally there is a journal entry in the trusts' books which indicate the trusts acquired ownership of the mortgages as part of the estate's partial debt settlement since we conclude that the trusts were the true owners of the mortgages trust c had mortgage interest for the taxable_year ended date of dollar_figure percent of dollar_figure this amount is includable in trust c's dni for its taxable_year ended date b addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for petitioner's taxable_year in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a in re stanford 979_f2d_1511 11th cir 970_f2d_412 7th cir affg tcmemo_1990_219 954_f2d_919 3d cir 762_f2d_891 11th cir affg tcmemo_1983_450 469_us_241 648_f2d_1122 7th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time in re stanford supra pincite fleming v united_states supra pincite sec_301 c proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner argues that his failure_to_file was due to reasonable_cause because he was a minor during the year in issue and was not responsible for his financial affairs we do not find petitioner's argument persuasive his youth and ignorance at the time returns should have been filed does not constitute reasonable_cause in the circumstances 67_f3d_29 2d cir affg 100_tc_650 petitioner introduced no evidence that his failure_to_file was due to reasonable_cause and not due to willful neglect petitioner received schedule_k-1 from trust c informing him that his portion of trust c's interest during was dollar_figure we sustain respondent's determination under sec_6651 for petitioner's taxable_year c addition_to_tax under sec_6654 respondent further determined an addition_to_tax under sec_6654 for the year in issue asserting that petitioner failed to pay estimated_tax this addition_to_tax is mandatory unless petitioner proves that he comes within one of the exceptions provided in sec_6654 in re stanford supra pincite 91_tc_874 petitioner has failed to show that any of the statutory exceptions apply accordingly we sustain respondent's determination under sec_6654 for petitioner's taxable_year we have considered all arguments made by petitioner for a contrary holding and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
